Name: Council Regulation (EC) NoÃ 1532/2007 of 17 December 2007 amending Regulation (EEC) NoÃ 3491/90 on imports of rice originating in Bangladesh
 Type: Regulation
 Subject Matter: Asia and Oceania;  international trade;  plant product;  EU finance;  trade
 Date Published: nan

 21.12.2007 EN Official Journal of the European Union L 337/19 COUNCIL REGULATION (EC) No 1532/2007 of 17 December 2007 amending Regulation (EEC) No 3491/90 on imports of rice originating in Bangladesh THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) Article 1 of Council Regulation (EEC) No 3491/90 (1) provides for reductions in the import levies on rice imports from that country. Those reductions corresponded, on the one hand, to amounts fixed in ecus and, on the other hand, to the amount for the protection of the industry referred to in Article 14(3) of Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organisation of the market in rice (2). (2) Since the arrangement was adopted, numerous changes have been made to the applicable horizontal rules but Regulation (EEC) No 3491/90 has not been amended accordingly. The factors provided for in Article 1 of that Regulation for calculating the duties applicable to imports must be applied having regard to the horizontal rules concerned, which creates a risk of diverging interpretations. (3) More particularly, from 1 July 1995, variable import levies were converted into customs duties, following the adoption of Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (3). (4) The concept of an amount for the protection of the industry was abolished from 1 July 2006 by Council Regulation (EC) No 797/2006 of 22 May 2006 amending Regulation (EC) No 1785/2003 as regards the arrangements for importing rice (4). (5) The switch-over mechanism introduced in 1984 in the Community agrimonetary system, the purpose of which was to prevent agricultural exchange rates from developing in line with monetary rates, was abolished on 1 February 1995 by Council Regulation (EC) No 150/95 of 23 January 1995 amending Regulation (EEC) No 3813/92 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (5). When Regulation (EEC) No 3813/92 was repealed from 1 January 1999 by Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (6), the prices and amounts provided for in the common agricultural policy (CAP) expressed in ecus were increased in parallel by applying a correcting factor of 1,207509, to cancel out the effects of bringing the conversion rates used under the CAP back to a realistic level, and the same coefficient of 1,207509 was therefore applied from 1 February 1995 to the amounts provided for in Article 1 of Regulation (EEC) No 3491/90. (6) Regulation (EEC) No 3491/90 should therefore be amended to make it clear what factors are to be taken into account for calculating the import duties applicable to rice originating in Bangladesh imported under that Regulation, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3491/90 is hereby amended as follows: 1. Article 1(1) shall be replaced by the following: 1. For imports originating in Bangladesh and within the limits of the quantities laid down in Article 2, the import duty on rice falling within CN codes 1006 10 (excluding CN code 1006 10 10), 1006 20 and 1006 30 shall be equal:  for paddy rice falling within CN codes 1006 10, with the exception of CN code 1006 10 10, to the customs duties fixed in the Common Customs Tariff, less 50 % and less a further EUR 4,34;  for husked rice falling within CN code 1006 20, to the duty fixed in accordance with Article 11a of Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (7), less 50 % and less a further EUR 4,34;  for semi-milled and milled rice falling within CN code 1006 30, to the duty fixed pursuant to Article 11c of Regulation (EC) No 1785/2003, less EUR 16,78, less a further 50 % and less EUR 6,52. 2. Article 2(1) shall be amended as follows: (a) in the first subparagraph, levy shall be replaced by import duty; (b) the second subparagraph shall be replaced by the following: The quantities at stages of milling other than the husked-rice stage shall be converted using the conversion rates fixed in Article 1 of Regulation No 467/67/EEC of the Commission of 21 August 1967 fixing the conversion rates, the processing costs and the value of the by-products for the various stages of rice processing (4).; 3. footnote 4 shall be amended as follows: (4) OJ 204, 24.8.1967, p. 1. Regulation as last amended by Regulation (EEC) No 2325/88 (OJ L 202, 27.7.1988, p. 41).; 4. Article 3 shall be replaced by the following: Article 3 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedures laid down in Article 26 of Regulation (EC) No 1785/2003. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2007. For the Council The President J. SILVA (1) OJ L 337, 4.12.1990, p. 1. (2) OJ L 166, 25.6.1976, p. 1. Regulation repealed by Regulation (EC) No 3072/95 (OJ L 329, 30.12.1995, p. 18). (3) OJ L 349, 31.12.1994, p. 105. Regulation as last amended by Regulation (EC) No 1340/98 (OJ L 184, 27.6.1998, p. 1). (4) OJ L 144, 31.5.2006, p. 1. (5) OJ L 22, 31.1.1995, p. 1. (6) OJ L 349, 24.12.1998, p. 1. (7) OJ L 270, 21.10.2003, p. 96. Regulation as last amended by Regulation (EC) No 797/2006.;